Citation Nr: 1628206	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  09-13 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for left radial tunnel syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1985 to March 1992.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision by a Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

The Veteran testified at hearing before a Decision Review Officer of the RO in February 2009.  A transcript of the proceeding is of record.  

The Veteran testified at a video conference hearing before the undersigned in July 2011.  A transcript of the proceeding is of record.  

When this case was before the Board in December 2011, it was decided in part and remanded in part 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

The Veteran's left radial tunnel syndrome is manifested primarily by incomplete paralysis of the radial nerve that more nearly approximates moderate than severe.  

CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent for left radial tunnel syndrome have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 5299-8514 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in January 2007, prior to the initial adjudication of the claim in November 2008.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, as well as identified private and VA medical treatment records, have been obtained.  The Veteran has been provided with adequate VA examinations in response to her claim.  The examiners reviewed the Veteran's pertinent history and also conducted physical examinations.  The examination reports provide all information required for rating purposes.  The Veteran has not alleged and the evidence does not suggest that the disability has increased in severity since the most recent VA examination in January 2015.  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate her claim.  The Board is also unaware of any such evidence.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The left radial tunnel syndrome has been rated by analogy under Diagnostic Code 8514.  

Diagnostic Code 8514 provides ratings for impairment of the musculospiral nerve (also known as the radial nerve).  Mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54 .

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's current claim for an increased rating for her left radial tunnel syndrome was received in November 2006.  In January 2008, the RO granted an increased rating from 10 percent disabling to 30 percent disabling, effective from the date of receipt of the increased rating claim in November 2006.  The Veteran has appealed the disability evaluation assigned by the RO in January 2008.  

The Veteran has reported, at times, that she is ambidextrous.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  See 38 C.F.R. § 4.69.  Accordingly, the Board will rate the disability as involving the major hand.  

In order to warrant a rating in excess of 30 percent under Diagnostic Code 8514, the evidence must demonstrate that the incomplete paralysis more nearly approximates severe than moderate.  The Board finds that the degree of impairment required for a higher rating has not been present at any time during the period of this claim.  The vast majority of the pertinent evidence of record demonstrates that the disability is manifested by wholly sensory impairment.  

The Veteran submitted a treatise on radial tunnel syndrome which indicates that the condition caused aching in the forearm, just below the elbow.  The symptoms can often be confused with lateral epicondylitis.  The symptoms include tenderness and pain at the lateral side of the elbow.  The symptoms increase with use of the arm.  The pain is on the outside of the elbow.  

Private medical records show that in November 2006, the Veteran reported severe pain in the left hand.  She was seen for radial tunnel syndrome of the right arm so she switched her activities to predominantly the left arm.  A diagnosis of left hand pronator muscle strain was made.  Several days later, she sought treatment for increasing pain in the right upper extremity.  The pertinent diagnosis was right arm neuropathy versus pain.  

Private medical records also show that in December 2006, the physical examination of the left upper extremity revealed a full range of motion and negative varus rotation test.  Mild tenderness was present.  The pertinent diagnosis was bilateral radial tunnel syndrome and mild left elbow epicondylitis.  The Veteran was complaining of bilateral elbow pain.  

A December 2006 EMG was interpreted as revealing evidence of bilateral median neuropathies at the wrist which were mild in severity.  There was evidence consistent with mild radial motor neuropathy.  The clinician noted that the Veteran has admitted that she has known prior to taking a job that she will become in her words "disabled" if she uses a mouse/keyboard yet admits that she does not disclose to the hiring employer that using a mouse is an issue for her.  This has led to her becoming unable to work and eventually being fired.  

On VA examination in January 2007, the Veteran reported she was unable to perform any ironing or place additional stress on her triceps muscles.  She could not use a computer, reporting that the repetitive movement caused additional pain.  She alleged that the pain was 10/10 while awake and decreases to 5-6/10 at rest.  She also reported weakness and swelling of the left triceps.  She denied stiffness, redness and heat.  She wore a wrist/forearm brace daily.  She alleged flares of pain to be 10/10 and during flares she was unable to do any tasks due to pain in the hands/wrists and forearms.  She reported she was ambidextrous but writes and eats using the left hand.  

Physical examination of the left elbow revealed no evidence of trauma but bilateral swelling was present in the thenar.  Tenderness was present in the elbow along with tight upper trapezius muscles.  The Veteran reported pain with palpation at the triceps insertion on the left.  The range of motion was 0 to 140 degrees but with increased pain starting at 135 degrees.  Supination and pronation could be performed from 0 to 90 degrees without pain.  Muscle strength was 3/5 on the left and 4/5 on the right.  The Veteran was neurovascularly intact bilaterally.  DeLuca testing was limited by pain, fatigue, lack of endurance after repetition and range of motion was decreased by 5 degrees and movements were guarded and slower than prior to the repetitive motion.  The pertinent diagnosis was left radial tunnel syndrome with history of triceps insertion separation with moderate to severe functional limitation with flare-ups.  

In January 2007, the Veteran complained of pain in the forearms and wrists when using a mouse only.  The symptoms had been intermittent for years.  The pain was increased with work-related activities when using a mouse.  She insisted that a mouse was the culprit and that if she used a keyboard, the symptoms went away.  

In January 2007, a clinician opined that the Veteran was able to work 40 hours per week at a job which does not require the use of a computer/mouse/keyboard.  

In February 2007, the Veteran sought treatment for bilateral radial tunnel syndrome with longstanding triceps insertion pain.  Physical examination was conducted.  The impression was that the Veteran had non-specific symptoms and evidence of mild neuropathy on EMG.  

In April 2007, a clinician wrote the Veteran continued to have an exaggerated response to her work environment ("If I even click the computer mouse once, I will experience pain through both arms.").

In June 2007 right upper extremity pain was reported.  Left shoulder pain with radiation into the hands had improved if she avoided using a mouse or keyboard.  She was no longer wearing wrist splints.  

In July 2007 the Veteran complained of right upper extremity pain.  No complaints regarding the left side were recorded.  

In October 2007, the Veteran presented with complaints of right-sided posterior cervical pain which radiates down her arm into her fingers.  The pain was worsened with repetitive motion such as typing.  The assessment was mild bilateral carpal tunnel syndrome.  

In January 2009, a private chiropractor reported that he treated the Veteran, in part, for right mid-arm, forearm and elbow pain.  The Veteran attributed the pain to using a mouse.  When she switched to using a mouse with her left hand, this resulted in left elbow and neck pains.  Another record dated the same month references problems with the right upper extremity.  Bilateral wrist and arm pain was noted.  The vast majority of this clinicians records pertain to problems with the right upper extremity.  

The Veteran testified at DRO hearing that she was diagnosed with left radial tunnel syndrome in approximately 2005.  She wrote with her left hand but did everything else primarily with her right hand.  She used both hands when using a mouse.  She testified that she is primarily right handed but switched to the left hand when the right had got bad.  

The Veteran testified before the undersigned in a video conference hearing in July 2011.  She reported that she was able to make a fist, extend all her fingers and hold her arm out but there was a period where she was unable to do so.  Her claim was filed in 2007 and there was a period of time where the condition was worse after the filing of the claim.  At the time of the hearing, she seemed to report that she did not want to pursue the claim for the left upper extremity but prior to the hearing, there had been a period of exacerbation.  

In February 2013, the Veteran reported left shoulder pain, numbness and tingling (especially with bending forward) since December.  She denied injury or trauma.  She noted some decrease in neck and shoulder pain but had constant numbness and tingling radiating down her left arm into her first three fingers.  

In March 2013, the Veteran's complaints of tingling and numbness were attributed to neck osteoarthritis and nerve root impingement.  

In March 2013, the Veteran reported tingling in her left thumb, index and middle finger.  Physical therapy reduced the pain but not the numbness and tingling.  She was not using a splint.  She reported never having had numbness or tingling like this in the past.  

On VA examination in January 2015, left radial tunnel syndrome was diagnosed.  She reported the symptoms were constant pain described as 4-5/10 burning in the left dorsal forearm into the thenar aspect of the palm into the thumb and index finger and radiation up into the elbow and not the posterior shoulder.  She reported having paresthesias in the same area mostly at night.  The Veteran indicated the symptoms were exacerbated to 9-10/10 by using her left arm with wrist dorsiflexed such as typing, push-ups, pushing down on an iron, using a mouse with her left arm, or raising her left arm laterally.  She also reported weakness in the left wrist which made it difficult to grip and hold objects.  She reported she used adaptive devices such as a built up spoon and a double handled cup and has used arm braces due to the symptoms.  She was ambidextrous.  She reported constant moderate pain in the left upper extremity and intermittent severe pain.  She reported paresthesias and dysesthesias.  Moderate numbness of the upper extremities was also reported.  Muscle strength and grip and pinch strength were 5/5 on the left.  Reflexes were normal.  Sensation in the radial nerve distribution was decreased.  

The examiner opined that the Veteran experienced moderate incomplete paralysis of the radial nerve.  The examiner opined that the Veteran would have difficulty with jobs requiring use of a mouse, prolonged typing, and gripping and holding objects.  He further opined that the disability would have a moderate impact on her ability to work and that the Veteran experienced moderate functional impairment based on the subjective and objective findings.  The Veteran worked as a nutritionist.  She remained independent in activities of daily living.  The examiner found that there was insufficient evidence or objective exam findings that would provide a reliable prediction of decreased functional ability during flare-ups or when the (joint) is used repeatedly of a period of time.  It was written that, based on the available evidence and exam findings, it is not possible, without resorting to speculation, to predict within a reasonable degree of medical certainty, a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting.

Again, as stated above, the Board finds that the Veteran's symptomology is almost wholly sensory in nature with numerous complaints of pain and some allegations of paresthesias and dysthesia.  Under 38 C.F.R. § 4.124a, wholly sensory impairment of the peripheral nerves warrants, at most, a rating for a moderate degree of impairment of the radial nerve which is the rating assigned during the entire appeal period.  

The only objective evidence during the appeal period of any impairment other than sensory being attributed to the service-connected disability by health care professionals is included in the report of the January 2007 VA examination at which time the examiner observed bilateral swelling of the thenar.  It was also determined that the Veteran's muscle strength was 3/5 and that the range of motion for the left hand was reduced 10 degrees when pain on use or during flares was taken into account.  The Board finds this symptomology which was observed on only one occasion (swelling of the thenar, reduced grip strength and slightly reduced range of motion) more nearly approximates moderate impairment of the radial nerve.  The rest of the clinical evidence does not rise to a level of severe impairment of the radial nerve.  

The Board notes the examiner who conducted the January 2007 VA examination opined that the Veteran would experience severe functional limitation during flares.  Other health care professionals who have provided opinions as to the degree of impairment of the radial nerve have not indicated that the Veteran experiences severe impairment.  Significantly, the January 2007 opinion is based on the Veteran's self-reported medical history which the Board finds reason to question.  Clinicians have noted problems with the Veteran's self-reported arm symptomology or have been unable to objectively document such symptomology on several occasions.  In April 2007, a clinician wrote that the Veteran had an exaggerated response to her work environment noting that the Veteran alleged she would experience pain in both arms merely by clicking a computer mouse once.  A November 2007 VA clinical record includes the annotation that the physician believed the Veteran had wrist pain but this was greatly exaggerated by her mental instability.  At the time of the January 2015 VA examination, the Veteran alleged she experienced weakness and had difficulty gripping objects.  Objective testing revealed, however, that muscle strength, grip strength and pinch strength were normal at 5/5.  

To the extent that the Veteran has alleged severe impairment due to pain, the Board finds reason to place reduced probative value on her self-reported history.  The Board notes the Veteran has provided inconsistent responses in connection with another claim for compensation she had with VA.  The Veteran requested service connection for a right arm problems.  However, she provided conflicting accounts of when her right arm symptomology began.  The first evidence of complaints regarding the right upper extremity is dated in October 2004.  At that time, the Veteran alleged that she began to experience forearm pain in 1997 while using a computer.  In December 2006, the Veteran informed a clinician that her symptoms began in 1994-1995 while in a college computer lab.  In September 2007, the Veteran informed a clinician that her pain began in 1994-1995 and was caused by repetitive strain from a computer mouse.  A January 2009 clinical record documents the first instance where the Veteran informed a clinician that her symptomology began during active duty.  It is not apparent to the Board why the Veteran would consistently inform health care professionals for many years that her right arm symptomology started after discharge when using a mouse and then she would abruptly change the self-reported history if, in fact, the right arm symptomology actually began during active duty.  

The fact that the Veteran has had problems with veracity regarding her medical condition is supported by a February 2007 clinical record noting that the Veteran admitted that she had known prior to taking jobs that she would become "disabled" if she used a mouse and also admitted that she did not disclose to the person in charge of hiring that use of a mouse was a known issue for her.  This action demonstrates to the Board that the Veteran is willing to provide a less than truthful account of her medical symptomology when pecuniary gain is involved.  Prior to and after the submission of her claim of entitlement to service connection for the right arm symptomology, the Veteran had been involved with Workers Compensation claims against employers for claims involving her right arm.  The fact that she looked to private employers as well as the Federal Government to both compensate her for the same injury indicates that she was either not being truthful with her Workers Compensation claims or she was not being truthful when she claimed that active duty service caused her right arm problems.  Either way, it indicates a less than honest opinion has been advanced to one or the other entity regarding what the Veteran perceived was the etiology of her right arm symptomology.  

The post service medical evidence documents that, for many years, the Veteran had consistently informed health care professionals that her right arm problem was due to the use of a computer mouse.  However, it was not until 2009 that the Veteran started to advance the theory that the right arm symptomology was the result of her injuring both arms while performing triceps extensions during active duty.  It is not apparent to the Board why the Veteran would suddenly change her opinion as to the etiology of the right arm symptomology if, in fact, it had always been due to the alleged in-service injury and not due to post-service computer use.  

The above demonstrates to the Board that, for whatever reason, the Veteran is less than truthful in reporting on events surrounding medical history and symptomology.  As a result, no probative value is attributed to the Veteran's self-reported history.  Based upon this determination and the Board's finding above that the disability is manifested primarily of wholly sensory impairment with only one instance of objective symptomology being attributed to the service-connected disability, the Board finds that the incomplete paralysis has not more nearly approximated severe than moderate at any time during the period of the claim.  Accordingly, a higher rating is not warranted under Diagnostic Code 8514 for any portion of the period on appeal.

The Board acknowledges that the examiner who conducted the January 2007 VA examination noted a loss in the range of motion of the hand.  The Board finds a separate compensable evaluation based on this single finding of a loss of motion would constitute impermissible pyramiding because the loss of motion was attributed to the pain contemplated by the assigned rating of 30 percent.  In addition, it would not be to the Veteran's advantage to rate the disability on the basis of limitation of motion rather than nerve impairment because a rating in excess of 10 percent would not be warranted on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2015).

The Board also has considered whether this case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case, the demonstrated manifestations of the left arm disability (primarily pain and some limitation of motion and reduced grip strength) are contemplated by the schedular criteria.  In addition, the rating schedule authorizes higher ratings for greater impairment.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 30 percent for left radial tunnel syndrome is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


